DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-15) in the reply filed on 07/12/2022 is acknowledged.
The examiner notes claims 16-25 have been cancelled and claims 26-35 have been added.

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 03/09/2022; 03/23/2022; 04/12/2022; and 07/12/2022, have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claims 1 and 35] The term “substantially faster” in claims 1 and 35 is a relative term which renders the claim indefinite. The term “substantially faster” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this light, the required flow rate (as recited in claims 1 and 35) has been rendered indefinite. For purposes of examination, it is interpreted that any dosing rate which satisfies part (b) of claims 1 and 35 will also satisfy part (a).
[Claim 8] The claim recites the limitation of “or other feature” in the 2nd line of the claim. The examiner is unable to determine the metes and bounds of the claim, since it is unclear what structure(s) are encompassed by such a limitation. Furthermore, a review of the instant specification provides no further details or explanation for said limitation. For purposes of examination, it is interpreted that any method of limiting flow of fluid to the patient meets the limitation of the claim.
[Claim 12] The claim recites the limitation “as used in drip I.V. infusers” in the 3rd line of the claim. The examiner is unable to determine the metes and bounds of the claim, since it is unclear if other “dripping chambers” or “drip pan” not used in “drip I.V. infusers” are consistent with the recited claim language. For purposes of examination, it is interpreted that the rapid infusion device does not comprise “dripping chambers” or a “drip pan” of any nature.
[Claims 2-15 and 26-34] The claims are rejected based upon their dependency from independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 15, 26, 31, and 35, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zugmaier et al. (PGPub 2021/0284732).
[Claims 1, 8-10, 15, and 35] Zugmaier teaches a method for administering a monoclonal and/or polyclonal antibody treatment (paragraphs [0001], [0083], [0084]) via a rapid infusion device (paragraph [0066]), the method comprising: 
administering by intravenous infusion a volume of solution comprising one or more monoclonal and/or polyclonal antibodies to a patient using a portable (paragraph [0067]) single-use (the examiner notes any structure can be deemed “single use”) rapid infusion device at a rate that approximates a predetermined fixed rate via a flow control valve or other feature (see 112(b) rejection interpretation above) (paragraph [0066]), wherein the rapid infusion device comprises a pump, a tubing line or lines, and a needle (paragraphs [0063]-[0068]), wherein the tubing line or lines fluidly connect (i) an intravenous (IV) bag or other receptacle containing the volume of solution to the pump and (ii) the pump to the patient, for intravenous delivery of the volume of solution to the patient (paragraph [0066]), wherein all three of (a), (b), and (c), as follows, applies: 
(a) the pump administers the volume of solution to the patient at a flow rate substantially faster than by gravity alone (see 112 (b) rejection interpretation above); 
(b) the pump administers the volume of solution at a dosing rate of at least 35 mg of the one or more monoclonal and/or polyclonal antibodies per minute and/or at a total [mAb(s) and/or pAb(s)] concentration of less than or equal to 20 mg/mL [total mg mAb(s) and/or pAb(s) per mL IV solution] (paragraph [0064]); and 
(c) administration of the volume of solution to the patient is completed in no more than 30 minutes (paragraph [0064]).
[Claims 2, 3, and 26] Zugmaier teaches the limitations of claim 1, upon which claims 2, 3, and 26, depend. In addition, Zugmaier discloses wherein the one or more monoclonal and/or polyclonal antibodies comprises a monoclonal and/or polyclonal antibody (or cocktail of antibodies) for the treatment of cancer (anti-cancer antibodies) (paragraphs [0015]-[0019], [0226]).
[Claim 31] Zugmaier teaches the limitations of claim 1, upon which claim 31 depends. Zugmaier further discloses the one or more monoclonal and/or polyclonal antibodies comprises a monoclonal and/or polyclonal antibody (or cocktail of antibodies) for the treatment of cytokine release syndrome (paragraph [0499]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 28, 33, and 34, are rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Dimitrov et al. (USPN 10,822,379).
[Claims 4, 28, 33, and 34] Zugmaier teaches the limitations of claim 1, upon which claims 4, 28, 33, and 34, depend.  Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of COVID-19/SARS-CoV-2/respiratory disease.
However, Dimitrov teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of COVID-19/SARS-CoV-2/respiratory disease (column 1, lines 16-24; column 10, lines 13-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of COVID-19/SARS-CoV-2/respiratory disease, as taught by Dimitrov, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Williams et al. (PGPub 2016/0355589).
[Claims 5 and 6] Zugmaier teaches the limitations of claim 1, upon which claims 5 and 6 depend.  Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of a neurological disease or condition.
However, Williams teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of a neurological disease or condition (paragraph [0264]), utilizing a variety of manufactured treatments (paragraphs [0059], [0064], [0275], [0277], [0280], [0316]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of a neurological disease or condition, as taught by Williams, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Claims 7 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Baum et al. (PGPub 2021/0246226).
[Claims 7 and 30] Zugmaier teaches the limitations of claim 1, upon which claims 7 and 30 depend.  Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of an organ/tissue transplant patient or autoimmune disease.
However, Baum teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of an organ/tissue transplant patient or autoimmune disease (paragraphs [0099], [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of an organ/tissue transplant patient or autoimmune disease, as taught by Baum, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Cartledge (PGPub 2002/0016570).
[Claim 11] Zugmaier teaches the limitations of claim 1, upon which claim 11 depends. Although disclose the pump comprises the receptacle containing the volume of solution, and wherein the tubing line or lines fluidly connect the pump and, therefore, the receptacle containing the volume of solution, to the patient, for intravenous delivery of the volume of solution to the patient (paragraphs [0063]-[0068]), Zugmaier does not specifically disclose the rapid infusion device comprises an elastomeric pump.
However, Cartledge teaches a rapid infusion system and method (abstract) utilizing an elastomeric (diaphragm) pump (paragraph [0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pump taught by Zugmaier, to have utilized an elastomeric pump, as taught by Cartledge, in order to provide increased functionality and versatility, by allowing for an alternative, yet equally effective, pump construction, which is commonly known and used in the art.
[Claim 12] Zugmaier teaches the limitations of claim 1, upon which claim 12 depends. Zugmaier does not specifically disclose the rapid infusion device comprises a heater and/or an air venting mechanism, wherein the rapid infusion device does not comprise dripping chambers or a drip pan as used in drip I.V. infusers.
However, Cartledge teaches a rapid infusion system and method (abstract) comprising a heater (figure 18, item 261) and/or an air venting mechanism (paragraphs [0040], [0063]), wherein the rapid infusion device does not comprise dripping chambers or a drip pan as used in drip I.V. infusers (there is no mention of a drip infuser).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pump taught by Zugmaier, to have utilized a heater and/or an air venting mechanism, as taught by Cartledge, in order to provide increased functionality, control, and patient comfort, by allowing for a means by which the temperature of the infusion liquid might be controlled prior to treatment.
[Claim 13] Zugmaier teaches the limitations of claim 1, upon which claim 13 depends. Zugmaier does not specifically disclose the rapid infusion device comprises a filter.
However, Cartledge teaches a rapid infusion system and method (abstract) comprising a filter for filtering out particles from the volume of solution prior to, and upstream of, delivery of the filtered solution to the patient (paragraphs [0042], [0043], [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the pump taught by Zugmaier, to have utilized a filter, as taught by Cartledge, in order to provide increased functionality, safety, and control, by allowing for a means by which occlusive materials might be removed from the treatment fluid (Cartledge; paragraphs [0042], [0043]).
[Claim 14] Zugmaier and Cartledge teach the limitations of claim 13, upon which claim 14 depends. Zugmaier and Cartledge do not specifically disclose the filter has a size below 170 microns.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zugmaier and Cartledge to have a filter having a size below 170 microns since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Zugmaier and Cartledge would not operate differently with the claimed dimensions and would function appropriately having the claimed dimensions. Further, applicant places no criticality on the value claimed (specification; paragraphs [0094], [0103], [0164], [0172], [0177]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Johnson et al. (PGPub 2009/0162353).
[Claim 27] Zugmaier teaches the limitations of claim 1, upon which claim 27 depends. Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of dermatitis or psoriasis.
However, Johnson teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of dermatitis or psoriasis (paragraph [0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of dermatitis or psoriasis, as taught by Johnson, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of Pedersen et al. (USPN 10,995,137).
[Claim 29] Zugmaier teaches the limitations of claim 1, upon which claim 29 depends. Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of macular degeneration.
However, Pedersen teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of macular degeneration (abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of macular degeneration, as taught by Pedersen, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zugmaier et al. (PGPub 2021/0284732), in view of DeMartino et al. (PGPub 2013/0216742).
[Claim 32] Zugmaier teaches the limitations of claim 1, upon which claim 32 depends. Zugmaier does not specifically disclose the one or more monoclonal and/or polyclonal antibodies are for the treatment of Castleman disease.
However, DeMartino teaches treatment methods which utilizes monoclonal and/or polyclonal antibodies for the treatment of Castleman disease (paragraph [0448]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method taught by Zugmaier, to have utilized antibodies for the treatment of Castleman disease, as taught by DeMartino, in order to provide increased functionality and versatility, by allowing for a means by which the infusion method might be utilized to treat an increased number of diseases/disorders responding to a monoclonal and/or polyclonal antibody treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/09/2022